13-2610
         Saydur v. Holder
                                                                                        BIA
                                                                                   Sichel, IJ
                                                                               A070 895 062


                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 13th day of February, two thousand fifteen.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                SUSAN L. CARNEY,
 9                CHRISTOPHER F. DRONEY,
10                     Circuit Judges.
11       _____________________________________
12
13       MD Saydur, AKA Mohammed Saydur,
14                Petitioner,
15
16                          v.                                  13-2610
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Thomas Edward Moseley, New York, NY.
24
25       FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
26                                     General; John W. Blakeley, Senior
27                                     Litigation Counsel; Jesse Lloyd
28                                     Busen, Attorney, Office of
 1                           Immigration Litigation, United
 2                           States Department of Justice,
 3                           Washington, D.C.
 4
 5       UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9       MD Saydur, a native and citizen of Bangladesh, seeks

10   review of the June 14, 2013 decision of the BIA denying his

11   motion to reopen.   In re MD Saydur a.k.a. Mohammed Saydur,

12   No. A070 895 062 (B.I.A. June 14, 2013).   We assume the

13   parties’ familiarity with the underlying facts and

14   procedural history in this case.

15       We review the denial of a motion to reopen for an abuse

16   of discretion, “mindful that motions to reopen ‘are

17   disfavored.’”   Ali v. Gonzales, 448 F.3d 515, 517 (2d Cir.

18   2006) (quoting INS v. Doherty, 502 U.S. 314, 323 (1992)).

19   An applicant may file a motion to reopen within 90 days of

20   the date on which a final administrative decision was

21   rendered in the proceeding sought to be reopened.     See 8

22   U.S.C. § 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2).

23   However, the 90-day limitation period does not apply to a

24   motion to reopen that is “based on changed circumstances



                                   2
 1   arising in the country of nationality or in the country to

 2   which deportation has been ordered, if such evidence is

 3   material and was not available and could not have been

 4   discovered or presented at the previous hearing.”      8 C.F.R.

 5   § 1003.2(c)(3)(ii); see also 8 U.S.C.    § 1229a(c)(7)(C)(ii).

 6   “A motion to reopen proceedings for the purpose of

 7   submitting an application for relief must be accompanied by

 8   the appropriate application for relief and all supporting

 9   documentation.”    8 C.F.R. § 1003.2(c)(1).

10       Here, it is undisputed that Saydur's motion to reopen

11   was untimely because it was filed in April 2013, more than

12   two years after the order of removal became final in

13   November 2010.    The BIA did not abuse its discretion in

14   concluding that Saydur's failure to include an asylum

15   application with his motion to reopen precluded it from

16   considering his evidence of changed country conditions, as

17   “[a] motion to reopen proceedings for the purpose of

18   submitting an application for relief must be accompanied by

19   the appropriate application for relief and all supporting

20   documentation.”    8 C.F.R. § 1003.2(c)(1); see also

21   Joaquin-Porras v. Gonzales, 435 F.3d 172, 178 (2d Cir. 2006)

22   (An agency's interpretations of its own regulations are


                                    3
 1   accorded substantial deference).   The BIA also appropriately

 2   concluded that Saydur did not articulate a specific claim of

 3   persecution, as the declaration by Parikh and internet

 4   articles he submitted with his motion broadly address the

 5   treatment of Christians and religious minorities in

 6   Bangladesh, but do not establish whether a Muslim individual

 7   with a Christian wife and child would be subject to harm.

 8   Finally, Saydur's argument that the Court should adopt a

 9   bright-line rule that “the denial of an unopposed,

10   non-frivolous motion to reopen” is presumptively an abuse of

11   discretion fails because the burden is on the movant to

12   establish his entitlement to reopening and there is no

13   statutory or regulatory requirement that the Government file

14   an opposition.   See INA § 240(c)(7); 8 U.S.C. § 1229a(c)(7);

15   8 C.F.R. § 1003.2(g)(3).

16       For the foregoing reasons, the petition for review is

17   DENIED.   As we have completed our review, any stay of

18   removal that the Court previously granted in this petition

19   is VACATED, and any pending motion for a stay of removal in

20   this petition is DISMISSED as moot.   Any pending request for

21

22



                                   4
1   oral argument in this petition is DENIED in accordance with

2   Federal Rule of Appellate Procedure 34(a)(2), and Second

3   Circuit Local Rule 34.1(b).

4

5

6                                 FOR THE COURT:
7                                 Catherine O’Hagan Wolfe, Clerk
8
9




                                   5